Title: From George Washington to Major General Israel Putnam, 17 March 1779
From: Washington, George
To: Putnam, Israel


Sir
Hd Qrs Middlebrook 17 March 1779
I recd intelligence last night, that the enemy on Staten Island are in motion with a more than usual demonstration and parade—This may intend an incursion into the Jersey’s—or it may be ment to cover an expedition elsewhere—possibly against the posts at the Highlands—I therefore think it necessary to communicate to you the intelligence, that you may accellerate the remainder of Gen. Poor’s Brigade to the Highlands.
Should you get information that the enemy have made a movement this way in force, I would recommend it to you in concurrence with Genl McDougall, to march as large a body of troops as can be spared towards Kingsbridge to give an alarm there and create a diversion in our favor but this must be done cautiosly and with great consideration on the part of General McDougall—I have written to Genl McDougall on this subject, and am sir &c.
P.S. Should the effort of the enemy be up the North River—you will give the most determined and immediate succor to the posts on the Highlands as so much depends on their security.

Go: W.
